Exceptions overruled. The plaintiff sustained bodily injury in the defendant’s retail store when another woman, apparently a customer, pushed against her a gocart containing a child. No regulation of the defendant prohibited such vehicles in the store. There was no evidence of fault on the part of the defendant unless its failure to exclude such vehicles from its store was evidence of fault. We think it was not. Cutler v. Jordan Marsh Co. 265 Mass. 245. Andrews v. Jordan Marsh Co. 283 Mass. 158. Fiske v. Boston Elevated Railway, 289 Mass. 598. Rich v. Boston Elevated Railway, 316 Mass. 615.